 



EXHIBIT 10.4
DIGENE CORPORATION
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
Article I
Purpose
     The purpose of the Equity Incentive Plan (the “Plan”) is to enable Digene
Corporation (the “Company”) to offer Employees of the Company and its
Subsidiaries equity interests in the Company and options to acquire equity
interests in the Company, thereby helping to attract, retain and reward such
persons and strengthen the mutuality of interests between such persons and the
Company’s stockholders.
Article II
Definitions
     For purposes of the Plan, the following terms shall have the following
meanings:
     2.1 “Award” shall mean an award under the Plan of a Stock Option, Stock
Appreciation Right, Restricted Stock Unit, Unrestricted Stock or Performance
Shares.
     2.2 “Board” shall mean the Board of Directors of the Company.
     2.3 “Change of Control” shall mean (a) the reorganization, consolidation or
merger of the Company or any of its Subsidiaries holding or controlling a
majority of the assets relating to the business of the Company, with or into any
third party (other than a Subsidiary); (b) the assignment, sale, transfer, lease
or other disposition of all or substantially all, but at least 40%, of the
assets of the Company and its Subsidiaries taken as a whole (measured by gross
fair market value without regard to liabilities); or (c) the acquisition by any
third party or group of third parties acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended) of shares of
voting stock of the Company, the result of which in the case of any transaction
described in clauses (a), (b) and (c) above is that immediately after the
transaction the stockholders of the Company immediately before the transaction,
other than the acquiror, own less than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors of the surviving or resulting corporation in a
transaction specified in clause (a) above, the acquiror in a transaction
specified in clause (b) above, or the Company or the acquiror in a transaction
specified in clause (c) above.
     2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.5 “Committee” shall mean the Compensation Committee of the Board, or any
other committee of the Board designated by the Board to administer this Plan,
with any such Committee consisting of two or more members of the Board;
provided, that if the Compensation Committee or any other such committee does
not meet the applicable independence requirements of Rule 16b-3(d) promulgated
under the Securities Exchange Act of 1934, or NASDAQ, for Awards to Reporting
Persons the term “Committee” shall mean the Board and for purposes of all





--------------------------------------------------------------------------------



 



Awards granted to the Chief Executive Officer of the Company under this Plan the
term “Committee” shall mean the independent members of the Board.
     2.6 “Common Stock” shall mean the Common Stock, par value $0.01 per share,
of the Company.
     2.7 “Date of Grant” shall mean the date designated by the Committee as the
date as of which the Committee grants an Award, which shall not be earlier than
the date on which the Committee approves the granting of such Award.
     2.8 “Disability” shall mean a disability that results in a Participant’s
Termination of Employment with the Company or a Subsidiary, as determined
pursuant to standard Company procedures.
     2.9 “Effective Date” shall mean the date on which the Plan was originally
adopted by the Board.
     2.10 “Employee” shall mean any person engaged or proposed to be engaged as
an officer or employee of the Company or one of its Subsidiaries; provided,
however, that in the case of an Incentive Stock Option, the term “Employee”
shall mean any employee of the Company or of a “subsidiary corporation” (within
the meaning of Section 424(f) of the Code) of the Company.
     2.11 “Fair Market Value” for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, shall mean with respect to the Common Stock on any day, (i) the
closing sales price (or other exchange-designated daily sales price) on the
immediately preceding business day of a share of Common Stock as reported on the
principal securities exchange on which shares of Common Stock are then listed or
admitted to trading, or (ii) if not so reported, the closing sales price (or
other Nasdaq-designated daily sales price) on the immediately preceding business
day of a share of Common Stock as published in the Nasdaq National Market Issues
report in the Eastern Edition of The Wall Street Journal, or (iii) if not so
reported, the average of the closing (or other designated) bid and asked prices
on the immediately preceding business day as reported on the Nasdaq National
Market System, or (iv) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc. selected by the Committee. In
the event that the price of a share of Common Stock shall not be so reported or
furnished, the Fair Market Value of a share of Common Stock shall be determined
by the Committee in good faith. A “business day” is any day, other than Saturday
or Sunday, on which the relevant market is open for trading.
     2.12 “Incentive Stock Option” shall mean any Stock Option awarded under the
Plan to an Employee that is intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
     2.13 “Non-Qualified Stock Option” shall mean any Stock Option granted under
the Plan that is not an Incentive Stock Option.
     2.14 “Participant” shall mean an Employee to whom an Award has been
granted.

2



--------------------------------------------------------------------------------



 



     2.15 “Performance Goal” shall mean objective financial or operating goals
and measures established by the Committee in accordance with Section 162(m) of
the Code. Such Performance Goals for any Performance Shares Award must be
established in writing not later than ninety (90) days after the commencement of
a Performance Period; provided that the outcome of each Performance Goal is
substantially uncertain at the time the Performance Goal is established. Such
Performance Goals may relate to identified business units, or the Company or any
Subsidiary and be based upon such performance criteria or combination of factors
as the Committee may deem appropriate, including, but not limited to, specified
levels of earnings per share, return on investment, return on stockholders’
equity, sales, costs or other objective measures related to the Company’s
performance.
     2.16 “Performance Period” shall mean the period of time selected by the
Committee during which the achievement of Performance Goals is measured for
purposes of determining the extent to which an applicable Performance Shares
Award has been earned or will vest.
     2.17 “Performance Shares” shall mean an Award, granted pursuant to
Article VII of this Plan, of the contingent right to receive a designated number
of shares of Common Stock, payable in Common Stock, cash, or a combination of
both (depending on the medium of payment selected by the Committee), at the end
of a specified Performance Period if specified Performance Goals are achieved.
Such rights are subject to forfeiture or reduction if the applicable Performance
Goals are not met within the applicable Performance Period.
     2.18 “Performance Shares Award” shall mean an Award of Performance Shares.
     2.19 “Performance Shares Award Commitment” shall mean the written
commitment delivered by the Company to the Participant evidencing a Performance
Shares Award and setting forth such terms and conditions of the Award as may be
deemed appropriate by the Committee. The Performance Shares Award Commitment
shall be in a form approved by the Committee, and once executed, shall be deemed
amended from time to time to include such additional terms and conditions as the
Committee may specify after the execution in the exercise of its powers under
the Plan.
     2.20 “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 8.1 hereof, subject to such restrictions as the Committee may determine,
as evidenced in a Restricted Stock Unit Agreement. Shares of Common Stock
issuable under a Restricted Stock Unit Award will be issued when, in accordance
with the terms of the Restricted Stock Unit Agreement, they become transferable
and free of risk of forfeiture.
     2.21 “Restricted Stock Unit Agreement” shall mean the agreement evidencing
the grant of Restricted Stock Units to an Employee pursuant to this Plan.
     2.22 “Restriction Period” shall have the meaning set forth in
Section 8.2(c).
     2.23 “Stock Appreciation Rights” shall mean an Award, granted pursuant to
Article IX of this Plan, of the right to receive an amount equal to the excess
of (i) the Fair Market Value per share of Common Stock at the time of exercise,
over (ii) a specified exercise price which shall not be less than 100% of the
Fair Market Value of the Common Stock on the Date of Grant of the Stock
Appreciation Rights Award, multiplied by the number of shares of Common Stock
with respect to which the Stock Appreciation Rights shall have been exercised,
payable in

3



--------------------------------------------------------------------------------



 



Common Stock, cash, or a combination of both (depending on the medium of payment
selected by the Committee) upon the exercise thereof.
     2.24 “Stock Option” or “Option” shall mean any option to purchase shares of
Common Stock granted pursuant to Article VI hereof.
     2.25 “Subsidiary” shall mean any subsidiary of the Company, 50% or more of
the voting stock of which is owned, directly or indirectly, by the Company, that
is currently existing as of the Effective Date or formed or acquired by the
Company while any Award is outstanding under the Plan.
     2.26 “Termination of Employment” shall mean a termination of employment
with the Company and all of its Subsidiaries for reasons other than a military
or personal leave of absence granted by the Company or any Subsidiary.
     2.27 “Unrestricted Stock” shall mean Common Stock granted under Section 8.3
hereof.
     2.28 “Unrestricted Stock Agreement” shall mean the agreement evidencing the
grant of Unrestricted Stock to an Employee pursuant to this Plan.
Article III
Administration
     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.
     3.2 Awards. The Committee shall have full authority to grant, pursuant to
the terms of the Plan, Stock Options, Stock Appreciation Rights, Restricted
Stock Units, Unrestricted Stock or Performance Shares to persons eligible under
Article V. In particular, the Committee shall have the authority:
          (a) to select the persons to whom Stock Options, Stock Appreciation
Rights, Restricted Stock Units, Unrestricted Stock or Performance Shares may
from time to time be granted;
          (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Units,
Unrestricted Stock or Performance Shares, or any combination thereof, are to be
granted to one or more persons eligible to receive Awards under Article V;
          (c) to determine the number of shares of Common Stock to be covered by
each Award granted hereunder; and
          (d) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the option price, the option term, and provisions relating to any
restriction or limitation, any vesting schedule or acceleration, any performance
guidelines or criteria or any forfeiture restrictions or waiver provisions of
the Award), and any conditions (in addition to those contained in this Plan) on
the

4



--------------------------------------------------------------------------------



 



exercisability of all or any part of an Option or Stock Appreciation Right, or
on the transferability or forfeitability of Restricted Stock Units.
Notwithstanding any such conditions, the Committee may, in its discretion at any
time, accelerate the time at which any Option or Stock Appreciation Right may be
exercised or the time at which the Common Stock underlying Restricted Stock
Units may become transferable or nonforfeitable.
     3.3 Guidelines. Subject to Article X hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable; to
interpret the terms and provisions of the Plan and any Award granted under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The express grant in the Plan of any specific power
to the Committee shall not be construed as limiting any other power or authority
of the Committee. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent it shall deem necessary or advisable to carry out the purposes of the
Plan. Notwithstanding the foregoing, no action of the Committee under this
Section 3.3 shall impair the rights of any Participant without the Participant’s
consent, unless otherwise required by law.
     A majority of the entire Committee shall constitute a quorum, and the
action of a majority of the members present at any meeting at which a quorum is
present shall be deemed the action of the Committee. In addition, any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. Subject to the provisions of this Plan and
the Company’s Bylaws, and to any terms and conditions prescribed by the Board,
the Committee may make such additional rules and regulations for the conduct of
its business as it shall deem advisable. The Committee shall hold meetings at
such times and places as it may determine.
     3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by the Committee arising out of or in connection with the
Plan shall be final, binding and conclusive on the Company, all Participants and
their respective heirs, executors, administrators, successors and assigns.
Article IV
Share Limitation
     4.1 Shares. The maximum aggregate number of shares of Common Stock that may
be issued under the Plan is 5,600,000 (subject to increase or decrease pursuant
to Section 4.3), which may be either authorized and unissued shares of Common
Stock or authorized and issued shares of Common Stock reacquired by the Company;
provided that any grant of Performance Shares, Restricted Stock Units or
Unrestricted Stock under the Plan on or after October 26, 2005 will be counted
against the maximum aggregate number of shares issuable under the Plan as two
shares of Common Stock for every one share of Common Stock subject thereto. If
any Option or Stock Appreciation Right granted under the Plan shall expire,
terminate or be canceled for any reason without having been exercised in full,
the number of shares of Common Stock not purchased under such Option or Stock
Appreciation Right shall again be available for the purposes of the Plan.
Further, if any Performance Shares are unearned or forfeited, or Restricted
Stock Units are forfeited, the shares subject to the portion of such Award
unearned or forfeited,

5



--------------------------------------------------------------------------------



 



as the case may be, shall again be available under the Plan; provided that, to
the extent that a share of Common Stock that was subject to an Award that
counted as two shares against the maximum aggregate number of shares issuable
under the Plan is recycled back into the Plan, the Plan will be credited with
two shares. Notwithstanding anything to the contrary in this Section 4.1,
(i) should the exercise price of a Stock Option be paid with shares of Common
Stock or by reducing the number of shares of Common Stock issuable upon such
exercise, or (ii) should shares of Common Stock otherwise issuable under the
Plan be paid in cash or withheld by the Company in satisfaction of the
withholding taxes incurred in connection with the exercise of a Stock Option or
the vesting of an Award, then the number of shares of Common Stock available for
issuance under the Plan shall be reduced by the gross number of shares for which
the Stock Option is exercised or which vest under the Award, and not by the net
number of shares of Common Stock issued to the holder of such Stock Option or
Award.
     4.2 Individual Limit. No Employee may be granted Awards covering more than
500,000 shares of Common Stock (subject to increase or decrease pursuant to
Section 4.3) during any calendar year.
     4.3 Changes. In the event of any increase or decrease in the number of
issued shares of Common Stock resulting from a merger, reorganization,
consolidation, recapitalization, stock dividend, stock split or subdivision,
such automatic substitution or adjustment shall be made in the maximum aggregate
number of shares which may be issued under this Plan, the maximum number of
shares with respect to which Awards may be granted to any individual during any
year, the number and exercise price of shares subject to outstanding Options and
Stock Appreciation Rights, and the number of shares subject to other outstanding
Awards, as the Committee determines shall cause an equitable adjustment under
this Plan, in proportion to the effect of such change to the Common Stock
generally; provided that the number of shares subject to any Award shall be
rounded down to the nearest whole number so that the number of shares subject to
any Award shall always be a whole number. In the event of a change in the Common
Stock as presently constituted, which change is limited to a change of all of
the authorized shares with par value into the same number of shares with a
different par value or without par value, the shares resulting from any such
change shall be deemed to be the Common Stock within the meaning of this Plan.
Article V
Eligibility
     5.1 Awards to Employees. All officers and other Employees of the Company
and its Subsidiaries are eligible to be granted Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Units,
Unrestricted Stock or Performance Shares under the Plan. A Director who is an
Employee of the Company or a Subsidiary shall be eligible to receive Awards
pursuant to this Article V.
Article VI
Stock Options
     6.1 Options. Each Stock Option granted under the Plan shall be either an
Incentive Stock Option or a Non-Qualified Stock Option.

6



--------------------------------------------------------------------------------



 



     6.2 Grants. The Committee shall have the authority to grant to any person
eligible under Section 5.1 one or more Incentive Stock Options, Non-Qualified
Stock Options, or both types of Stock Options. To the extent that any Stock
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not qualify as an Incentive Stock
Option shall constitute a separate Non-Qualified Stock Option.
     6.3 Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422 of the Code.
     6.4 Terms of Options. Options granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
          (a) Stock Option Certificate. Each Stock Option shall be evidenced by,
and subject to the terms of, a Stock Option Certificate evidencing the Stock
Option grant. The Stock Option Certificate shall specify whether the Option is
an Incentive Stock Option or a Non-Qualified Stock Option, the number of shares
of Common Stock subject to the Stock Option, the option price, the option term,
and the other terms and conditions applicable to the Stock Option.
          (b) Option Price. Subject to subsection (m) below, the option price
per share of Common Stock purchasable upon exercise of a Stock Option shall be
determined by the Committee at the time of grant, but shall be not less than
100% of the Fair Market Value of the Common Stock on the Date of Grant.
          (c) Option Term. Subject to subsection (m) below, the term of each
Stock Option shall be fixed by the Committee at the time of grant, but no Stock
Option granted prior to September 20, 2005 shall be exercisable more than ten
years after the date it is granted and no Stock Option granted on or after
September 20, 2005 shall be exercisable more than seven years after the date it
is granted.
          (d) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant; provided, however, that the Committee may waive
any installment exercise or waiting period provisions, in whole or in part, at
any time after the Date of Grant, based on such factors as the Committee shall
deem appropriate in its sole discretion.
          (e) Method of Exercise. Subject to such installment exercise and
waiting period provisions as may be imposed by the Committee, Stock Options may
be exercised in whole or in part at any time during the option term by
delivering to the Company written notice of exercise specifying the number of
shares of Common Stock to be purchased and the option price therefor. The notice
of exercise shall be accompanied by payment in full of the option price and, if
requested, by the representation described in Section 12.2. Payment of the
option price may be made (i) in cash or by check payable to the Company,
(ii) unless otherwise determined by the Committee on or after the Date of Grant,
in shares of Common Stock duly

7



--------------------------------------------------------------------------------



 



owned by the Participant (and for which the Participant has good title free and
clear of any liens and encumbrances) or (iii) in the case of an Option that is
not an Incentive Stock Option, unless otherwise determined by the Committee on
or after the Date of Grant, by reduction in the number of shares of Common Stock
issuable upon such exercise, based, in each case, on the Fair Market Value of
the Common Stock on the date of exercise. Upon satisfaction of the conditions
provided herein, a stock certificate representing the number of shares of Common
Stock to which the Participant is entitled shall be issued and delivered to the
Participant, subject to Section 12.3. For the purpose of assisting a Participant
to exercise an Option, the Company may, in the discretion of the Board, make
loans to the Participant or guarantee loans made by third parties to the
Participant, in either case on such terms and conditions as the Board may
authorize. Nothing contained in this Plan shall prevent or prohibit a
Participant from exercising his or her Options under a broker-facilitated
cashless exercise transaction.
          (f) Death. Unless otherwise determined by the Committee on or after
the Date of Grant, in the event of a Participant’s Termination of Employment by
reason of death, any Stock Option held by such Participant which was exercisable
on the date of death may thereafter be exercised by the legal representative of
the Participant’s estate until the earlier of one year after the date of death
or the expiration of the stated term of such Stock Option, and any Stock Option
not exercisable on the date of death shall be forfeited.
          (g) Disability. Unless otherwise determined by the Committee on or
after the Date of Grant, in the event of a Participant’s Termination of
Employment by reason of Disability, any Stock Option held by such Participant
which was exercisable on the date of such Termination of Employment may
thereafter be exercised by the Participant until the earlier of one year after
such date or the expiration of the stated term of such Stock Option, and any
Stock Option not exercisable on the date of such Termination of Employment shall
be forfeited. If the Participant dies during such one-year period, any
unexercised Stock Options held by the Participant at the time of death may
thereafter be exercised by the legal representative of the Participant’s estate
until the earlier of one year after the date of the Participant’s death or the
expiration of the stated term of such Stock Option. If an Incentive Stock Option
is exercised after the expiration of the exercise period that applies for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.
          (h) Termination of Employment. Subject to Section 12.4, in the event
of a Participant’s Termination of Employment by reason of retirement or for any
reason other than death or Disability, all Stock Options held by such
Participant that were exercisable on the date of such Termination of Employment
may be exercised by the Participant at any time during the longer of: (i) the
three (3) month period after his or her Termination of Employment; or (ii) in
the case of an Option that is not an Incentive Stock Option and in the sole
discretion of the Committee and as long as such change does not have an adverse
affect under Section 409A of the Code, if, at the time of the Participant’s
Termination of Employment, the Participant is engaged as a consultant by the
Company, the period during which the Participant is engaged as a consultant by
the Company but not to exceed twelve (12) months after the Participant’s
Termination of Employment; provided, however, that if the Committee shall
determine that the Employee’s employment was terminated for conduct that in the
judgment of the Committee involves dishonesty or action by the Employee that is
detrimental to the best interest of the Company, all Stock Options held by the
Employee on the date of such Termination of Employment shall be forfeited.
Notwithstanding anything to the contrary in this Subsection, but

8



--------------------------------------------------------------------------------



 



subject to the last sentence of this Subsection, a Stock Option shall not
terminate upon a Participant’s Termination of Employment if at the time thereof
the Participant serves as a Director of the Company or its successor. In such
event, once the Participant ceases to be a Director of the Company or its
successor, all Stock Options held by such Participant that were exercisable on
the date the Participant ceased to be a Director may be exercised by the
Participant at any time during the three month period after the Participant
ceases to be a Director. Notwithstanding anything to the contrary in this
Subsection, no Stock Option may be exercised after the expiration of the stated
term of such Stock Option.
          (i) Change of Control. Notwithstanding the provisions of Section 4.3,
in the event of a Change of Control, all outstanding Stock Options shall
immediately become fully exercisable, and upon payment by the Participant of the
option price (and, if requested, delivery of the representation described in
Section 12.2), a stock certificate representing the Common Stock covered thereby
shall be issued and delivered to the Participant. This Section 6.4(i) shall
apply to any outstanding Stock Options which are Incentive Stock Options to the
extent permitted by Code Section 422(d), and any outstanding Incentive Stock
Options in excess thereof shall, immediately upon the occurrence of such a
Change of Control be treated for all purposes of the Plan as Non-Qualified Stock
Options and shall be immediately exercisable as set forth in this Section
6.4(i).
          (j) Merger and Other Fundamental Transactions. In the event the
Company is succeeded by another company in a reorganization, merger,
consolidation, acquisition of property or stock, separation or liquidation, the
successor company shall assume all of the outstanding Options granted under this
Plan or shall substitute new options for them, which shall provide that each
Participant, at the same cost, shall be entitled upon the exercise of each such
option to receive such securities as the Board of Directors (or equivalent
governing body) of the succeeding, resulting or other company shall determine to
be equivalent, as nearly as practicable, to the nearest whole number and class
of shares of stock or other securities to which the Participant would have been
entitled under the terms of the agreement governing the reorganization, merger,
consolidation, acquisition of property or stock, separation or liquidation as
if, immediately prior to such event, the Participant had been the holder of
record of the number of shares of Common Stock which were then subject to the
outstanding Option granted under this Plan.
          (k) Non-Transferability of Options. No Stock Option shall be
transferable by the Participant otherwise than by will or by the laws of descent
and distribution, to the extent consistent with the terms of the Plan and the
Option, and all Stock Options shall be exercisable, during the Participant’s
lifetime, only by the Participant.
          (l) Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value (determined as of the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other stock option plan of the Company or any subsidiary or parent corporation
(each within the meaning of Section 424 of the Code) exceeds $100,000, such
Options shall be treated as Options which are not Incentive Stock Options.
          (m) Ten-Percent Stockholder Rule. Notwithstanding any other provision
of the Plan to the contrary, no Incentive Stock Option shall be granted to any
person who,

9



--------------------------------------------------------------------------------



 



immediately prior to the grant, owns stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation (each within the meaning of Section 424 of the
Code), unless the option price is at least 110% of the Fair Market Value of the
Common Stock on the Date of Grant and the Option, by its terms, expires no later
than five years after the Date of Grant.
     Should the foregoing provisions not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.
     6.5 Rights as Stockholder. A Participant shall not be deemed to be the
holder of Common Stock, or to have any of the rights of a holder of Common
Stock, with respect to shares subject to the Option, unless and until the Option
is exercised and a stock certificate representing such shares of Common Stock is
issued to the Participant.
Article VII
Performance Shares
     7.1 Award of Performance Shares. The Committee shall have the authority to
award Performance Shares to any person eligible under Section 5.1. The Committee
shall determine the eligible Employees to whom, and the time or times at which,
Performance Shares shall be awarded, the number of Performance Shares to be
awarded to any Employee, the duration of the Performance Period with respect to
each Performance Shares Award, the medium of payment upon vesting and the other
terms and conditions of the Performance Shares Award, including those set forth
in Section 7.2.
     7.2 Terms and Conditions. Performance Shares awarded pursuant to this
Article VII shall be subject to the following terms and conditions and such
other terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem desirable:
     (a) Performance Period. At the time of a Performance Shares Award, the
Committee, in its sole discretion, shall establish a Performance Period of not
less than (1) year nor more than five (5) years, commencing on the Date of Grant
of the Performance Shares Award.
     (b) Performance Goals. A Performance Shares Award will vest and be earned
based on the attainment of one or more identified Performance Goals determined
by the Committee. The Performance Goals (although their measurement, including
adjustments, if any, as permitted under Subsection 7.2(c), will not occur until
after the expiration of the applicable Performance Period) must be met during
the continuance of the Participant’s employment with the Company or any
Subsidiary, prior to the expiration of the applicable Performance Period.
Performance Goals may vary among Participants and among Performance Shares
Awards to a Participant.
     (c) Revisions for Significant Events. When circumstances occur (including,
but not limited to, unusual or nonrecurring events, changes in tax laws or
accounting principles or practices) that cause any Performance Goal to be
inappropriate in the judgment of the

10



--------------------------------------------------------------------------------



 



Committee, the Committee may make such changes as it deems equitable in
recognition of any unforeseen events or changes in circumstances or changed
business or economic conditions, as long as any such changes are consistent with
Section 162(m) of the Code.
     (d) Performance Shares Award Commitment. Each Performance Shares Award
shall be evidenced by, and subject to the terms of, a Performance Shares Award
Commitment. The Performance Shares Award Commitment shall specify the number of
shares of Common Stock subject to the Performance Shares Award, the medium of
payment, the applicable Performance Period and the other terms and conditions
applicable to such Performance Shares Award.
     (e) Changes. If any change is made in the Common Stock by reason of any
merger, consolidation, reorganization, recapitalization, stock dividend, split
up, combination of shares, exchange of shares, change in corporate structure, or
otherwise, the Committee shall be entitled to determine the impact of such event
on outstanding Performance Shares Awards, and to make adjustments to each
Performance Shares Award to the extent necessary to provide that the Participant
receive, to the extent possible, equivalent rights under such Performance Shares
Award after consummation of such event.
     (f) Achievement of Performance Goals. Within a period of time determined by
the Committee, but not to exceed 90 days after the end of a Performance Period,
the Committee will determine if the applicable Performance Goals were met with
respect to applicable Performance Shares Awards. If the Committee certifies in
writing, after the expiration of the Performance Period, that the Performance
Goals specified in a Performance Shares Award Commitment and all other material
terms of the Award have been satisfied, the Performance Shares Award shall be
vested and earned in accordance with such Committee certification.
     (g) Payment of Performance Shares Awards. Payment of a vested, earned
Performance Shares Award shall be made either in shares of Common Stock, or in
cash, or in some combination thereof, as determined by the Committee. The medium
of payment shall be set forth in the Committee’s resolution granting the
Performance Shares Award and in the Performance Shares Award Commitment with the
Participant. For an earned Performance Shares Award, or portion thereof, to be
settled through the issuance of shares of Common Stock, the number of shares
delivered shall be equal to the number of applicable Performance Shares earned.
The holder may elect to reduce this amount by the number of shares of Common
Stock which have, on the date the Performance Shares Award is settled, a Fair
Market Value equal to the applicable federal, state and local withholding tax
due on the receipt of the Common Stock, in lieu of making a cash payment equal
to the amount of such withholding tax due. For an earned Performance Shares
Award, or portion thereof, to be settled in cash, the amount of cash paid shall
be equal to the number of applicable Performance Shares earned multiplied by the
Fair Market Value of a share of Common Stock on such date following the lapse of
the Performance Period and the satisfaction of any other applicable conditions
established by the Committee at the time of grant, that the Participant first
becomes entitled to receive such payment. Such amount will be reduced by
applicable federal, state and local withholding tax due. For any earned
Performance Shares Award paid in cash, the shares of Common Stock designated in
the Performance Shares Award shall be deemed to have been issued for purposes of
Section 4.1 hereof.

11



--------------------------------------------------------------------------------



 



     (h) Non-Transferability of Performance Shares Awards. No Performance Shares
Awards shall be transferable by the Participant prior to the determination that
such Performance Shares Award is vested and earned, otherwise than by will or by
the laws of descent and distribution, to the extent consistent with the terms of
the Plan.
     7.3 Death or Disability. Subject to the provisions of this Plan and the
Performance Shares Award Commitment, in the event of the death or Disability of
a Participant, the Participant or the Participant’s estate, as the case may be,
shall be entitled to receive, at the expiration of the Performance Period, a
percentage of Performance Shares that is equal to the percentage of the
Performance Period that had elapsed as of the date of death or date on which
such Disability commenced (as determined by the Committee in its sole
discretion); provided that the Committee, in its sole discretion, determines
that the conditions specified in the Performance Shares Awards Commitment have
been satisfied. Payment of such portion of the Performance Shares Award shall be
made to the Participant or the Participant’s estate, as the case may be, in
accordance with this Article VII.
     7.4 Change of Control. At the time a Performance Shares Award is made by
the Committee, the Committee shall be entitled, notwithstanding the provisions
of Section 4.3, to provide for different terms and provisions in the event of a
Change in Control, including, but not limited to, the authority to provide for
the settlement of a Performance Shares Award, regardless of whether the
applicable Performance Period has expired or whether the applicable Performance
Goals have been met.
     7.5 Termination of Employment. Subject to Sections 7.4 and 12.4, in the
event of a Participant’s Termination of Employment by reason of retirement or
for any reason other than death or Disability, all Performance Shares Awards
held by such Participant that were earned on the date of such Termination of
Employment will be paid to the Participant; provided, however, that if the
Committee shall determine that the Employee’s employment was terminated for
conduct that in the judgment of the Committee involves dishonesty or action by
the Employee that is detrimental to the best interest of the Company, all earned
but unpaid Performance Shares held by the Employee on the date of such
Termination of Employment shall be forfeited. Notwithstanding anything to the
contrary in this Subsection, a Performance Shares Award shall not terminate upon
a Participant’s Termination of Employment if at the time thereof the Participant
serves as a Director of the Company or its successor, in which event the
Performance Shares Awards shall terminate if the Participant ceases to be a
Director of the Company or its successor, and any earned Performance Shares
Award will be then paid in accordance with this Subsection.
Article VIII
Restricted Stock Units and Unrestricted Stock
     8.1 Awards of Restricted Stock Units. The Committee shall have the
authority to grant to any person eligible under Section 5.1 one or more
Restricted Stock Unit Awards. The Committee shall determine the eligible
Employees to whom, and the time or times at which, grants of Restricted Stock
Units will be made, the number of shares to be awarded, the time or times within
which such Awards may be subject to forfeiture, the vesting schedule and rights
to

12



--------------------------------------------------------------------------------



 



acceleration thereof, and the other terms and conditions of the Awards in
addition to those set forth in Section 8.2.
     8.2 Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions and such other terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
(a) Restricted Stock Unit Agreement. Each Restricted Stock Unit Award shall be
evidenced by, and subject to the terms of, a Restricted Stock Unit Agreement
executed by the Company and the Participant. The Restricted Stock Unit Agreement
shall specify the number of shares of Common Stock subject to the Award, the
time or times within which such Award is subject to forfeiture and the other
terms, conditions and restrictions applicable to such Award.
(b) Stock Certificate. Subject to Section 12.3, when the restrictions applicable
to a Restricted Stock Unit Award, or any portion thereof, lapse, a stock
certificate representing the number of shares of Common Stock covered by such
Restricted Stock Unit Award, or portion thereof, shall be issued and delivered
to the Participant. A Participant shall not be deemed to be the holder of Common
Stock, or to have any of the rights of a holder of Common Stock, with respect to
shares underlying any Restricted Stock Unit Award, unless and until the
forfeiture restrictions lapse and a stock certificate representing such shares
of Common Stock is issued to the Participant.
(c) Restriction Period. Subject to the provisions of the Plan and the Restricted
Stock Unit Agreement, Restricted Stock Units will be forfeited to the Company in
the event of a Participant’s Termination of Employment during a period (not to
exceed five years) set by the Committee commencing with the date of such Award
(the “Restriction Period”). Subject to the provisions of the Plan, the
Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may waive such restrictions, in whole or in
part, at any time, based on such factors as the Committee shall deem appropriate
in its sole discretion.
(d) Termination of Employment. Subject to Section 12.4, in the event of a
Participant’s Termination of Employment prior to the expiration of the
Restriction Period, then he or she shall forfeit all of his or her Restricted
Stock Units with respect to which the Restriction Period has not yet expired;
provided, however, that the terms of the Restricted Stock Unit Agreement, in the
discretion of the Committee and pursuant to such terms and conditions as it may
impose, may provide: (i) that, if such Employee’s employment is terminated for
any reason other than conduct that in the judgment of the Committee involves
dishonesty or action by the Employee that is detrimental to the best interests
of the Company, then the Restricted Stock Units or any related compensation
deferral or a portion thereof shall not be forfeited; (ii) that, if such
Employee’s employment is terminated on account of Disability, then the Employee
shall not forfeit his or her Restricted Stock Units or any related compensation
deferral or a portion thereof; and (iii) that, if such Employee dies while
employed by the Company or any of its Subsidiaries, then his or her Restricted
Stock Units or any related compensation deferral or a portion thereof is not
forfeited.
(e) Changes. If any change is made in the Common Stock by reason of any merger,
consolidation, reorganization, recapitalization, stock dividend, split up,
combination of

13



--------------------------------------------------------------------------------



 



shares, exchange of shares, change in corporate structure, or otherwise, then
any shares or other securities of the Company or succeeding, resulting or other
company to be received by the Employee under the Restricted Stock Unit Agreement
shall be subject to the same restrictions applicable to the Restricted Stock
Units.
          (f) Non-Transferability of Restricted Stock Unit Awards. No Restricted
Stock Units shall be transferable by the Participant prior to vesting and/or
lapse of the applicable forfeiture restrictions otherwise than by will or by the
laws of descent and distribution, to the extent consistent with the terms of the
Plan.
     8.3 Unrestricted Stock. The Committee shall have the authority to grant to
any person eligible under Section 5.1 one or more Unrestricted Stock Awards.
Each Employee who is awarded Unrestricted Stock shall receive an Unrestricted
Stock Agreement from the Company in a form specified by the Committee and
containing the terms and conditions of the award and such other matters,
consistent with this Plan, as the Committee, in its sole discretion, shall
determine at the time the Award is made. Such conditions may include, but shall
not be limited to, the deferral of a percentage of the Employee’s annual cash
compensation, not including dividends paid on the Unrestricted Stock, if any, to
be applied toward the purchase of Unrestricted Stock upon such terms and
conditions, including such discounts, as may be set forth in the Unrestricted
Stock Agreement. Upon the issuance of Unrestricted Stock to an Employee
hereunder, the Employee shall have the entire beneficial ownership and all the
rights and privileges of a stockholder with respect to the Unrestricted Stock
awarded to him or her, including the right to receive dividends and the right to
vote such Unrestricted Stock. Subject to Section 12.3, each Employee who is
awarded Unrestricted Stock may, but need not, be issued a stock certificate in
respect of such shares of Unrestricted Stock.
Article IX
Stock Appreciation Rights
     9.1 Stock Appreciation Rights. The Committee shall have the authority to
grant Stock Appreciation Rights to any Participant eligible to receive Awards
under this Plan. Stock Appreciation Rights may, but need not, be granted in
conjunction with a contemporaneous grant of a Stock Option. If a Stock
Appreciation Rights Award is granted in conjunction with a Stock Option Award,
the terms of the Stock Option Award shall apply to the Stock Appreciation Rights
Award as well, subject to any additional terms as contemplated by this
Article IX.
     9.2 Terms. Stock Appreciation Rights shall be subject to the following
terms and conditions, and to such terms and conditions which may be set forth in
the certificate evidencing the Stock Appreciation Rights Award, which
certificate may provide such other terms, conditions and provisions, not
inconsistent with the terms of this Plan, as the Committee may direct.
          (a) Award. Stock Appreciation Rights shall entitle the Participant,
subject to such terms and conditions determined by the Committee, to receive
upon exercise thereof payment in the form described in Section 9.2(c) equal to
the excess of (i) the Fair Market Value per share of Common Stock at the time of
exercise, over (ii) a specified exercise price which shall not be less than 100%
of the Fair Market Value of the Common Stock on the Date of Grant

14



--------------------------------------------------------------------------------



 




of the Stock Appreciation Rights Award, multiplied by the number of shares of
Common Stock with respect to which the Stock Appreciation Rights shall have been
exercised.
          (b) Vesting Period and Term. The period or periods of time within
which the Stock Appreciation Rights will vest and may be exercised, in whole or
in part, shall, if the Stock Appreciation Rights Award is granted in conjunction
with a Stock Option Award, be co-extensive with the vesting schedule of the
Stock Option Award. If the Stock Appreciation Rights Award is granted as a
stand-alone Award, the Committee shall determine the vesting schedule, if any,
and term of the Stock Appreciation Rights Award. The Committee shall have the
power to permit an acceleration of previously established vesting periods,
subject to the requirements set forth in this Plan, upon such circumstances and
subject to such terms and conditions as the Committee deems appropriate.
          (c) Exercise. Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive payment in the form of shares of Common
Stock (rounded down to the next whole number of shares so that no fractional
shares of Common Stock are issued), cash, or any combination thereof. The form
of payment shall be determined by the Committee in its sole discretion. The
Company shall be entitled to withhold tax required to be withheld from the
payment upon exercise of the Stock Appreciation Rights Award. The exercise of
Stock Appreciation Rights shall result in the termination of the Stock
Appreciation Rights with respect to the number of shares of Common Stock covered
by the exercise and, if granted in conjunction with a Stock Option Award, shall
also result in the termination of the related Stock Options with respect to the
number of shares of Common Stock covered by the exercise.
          (d) Other Terms. The provisions of Section 6.4(f) (Death), (g)
(Disability), (h) (Termination of Employment), (i) (Change of Control), (j)
(Merger and Other Fundamental Transactions), and (k) (Non-Transferability of
Options) of this Plan shall apply to all Stock Appreciation Rights Awards under
this Plan, substituting the reference to “Option” with “Stock Appreciation
Rights” as applicable.
     9.3 Rights as Stockholder. A Participant shall not be deemed to be the
holder of Common Stock, or to have any of the rights of a holder of Common
Stock, with respect to shares subject to any Stock Appreciation Rights Award,
unless and until the Stock Appreciation Rights Award is exercised and paid in
shares of Common Stock, if applicable, and a stock certificate representing such
shares of Common Stock is issued by the Participant.
     9.4 Effect of Share Reserve. The number of shares of Common Stock with
respect to which Stock Appreciation Rights are exercised (rather than the number
of shares issued by the Company upon such exercise) shall be deemed for the
purpose of Section 4.1 of this Plan to have been issued upon such exercise, and
shall not thereafter be available for issuance under this Plan.
Article X
Termination or Amendment
     10.1 Termination or Amendment of Plan. The Committee may at any time amend,
discontinue or terminate the Plan or any part thereof (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article XII) or amend any Award previously granted,
prospectively or retroactively (subject to

15



--------------------------------------------------------------------------------



 



Article IV); provided, however, that, (i) unless otherwise required by law, the
rights of a Participant with respect to Awards granted prior to such amendment,
discontinuance or termination may not be impaired without the consent of such
Participant; (ii) except as otherwise provided in Section 4.3 hereof, the
Committee shall not reduce the exercise price of Stock Options previously
awarded to any Participant, whether through amendment, cancellation and
replacement grant, or any other means, without prior stockholder approval; and
(iii) the Company will seek the approval of the Company’s stockholders for any
amendment if such approval is necessary to comply with the Code, Federal or
state securities laws or any other applicable laws or regulations, including the
Marketplace Rules of the National Association of Securities Dealers, Inc.
Article XI
Unfunded Plan
     11.1 Unfunded Plan. The Plan is intended to constitute an “unfunded” plan
for incentive compensation. With respect to any payment not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.
Article XII
General Provisions
     12.1 Nonassignment. Except as otherwise provided in the Plan, any Award
granted hereunder and the rights and privileges conferred thereby shall not be
sold, transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise), and shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of an Award, right or privilege contrary to the
provisions hereof, or upon the levy of any attachment or similar process
thereon, such Award and the rights and privileges conferred hereby shall
immediately terminate and the Award shall immediately be forfeited to the
Company.
     12.2 Legend. The Committee may require each person acquiring shares
pursuant to an Award to represent to the Company in writing that the Participant
is acquiring the shares without a view to distribution thereof. The stock
certificates representing such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.
     All certificates representing shares of Common Stock delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
stock market upon which the Common Stock is then listed or traded, any
applicable Federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     12.3 Uncertificated Shares. Each Employee who exercises an Option to
acquire Common Stock, is issued Common Stock upon exercise of a Stock
Appreciation Rights Award, is issued Common Stock upon the vesting of a
Performance Shares Award or lapse of forfeiture

16



--------------------------------------------------------------------------------



 



restrictions under a Restricted Stock Unit Award or is issued Unrestricted Stock
may, but need not, be issued a stock certificate in respect of the Common Stock
so acquired. A “book entry” (i.e., a computerized or manual entry) shall be made
in the records of the Company to evidence the issuance of shares of Common Stock
to an Employee where no certificate is issued in the name of the Employee. Such
Company records, absent manifest error, shall be binding on Employees. In all
instances where the date of issuance of shares may be deemed significant but no
certificate is issued in accordance with this Section 12.3, the date of the book
entry shall be the relevant date for such purposes.
     12.4 Forfeiture for Competition. If a Participant in this Plan provides
services to a competitor of the Company or any of its subsidiaries, whether as
an employee, officer, director, independent contractor, consultant, agent or
otherwise, such services being of a nature that can reasonably be expected to
involve the skills and experience used or developed by the Participant while an
Employee, and the Committee determines, in its sole discretion, that the
provision of such services constitutes a breach of the Participant’s non-compete
agreement with the Company, then that Participant’s rights to any Awards
hereunder shall automatically be forfeited.
     12.5 Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     12.6 No Right to Employment. Neither the Plan nor the grant of any Award
hereunder shall give any Participant or other Employee any right with respect to
continuance of employment by the Company or any Subsidiary, nor shall the Plan
impose any limitation on the right of the Company or any Subsidiary by which a
Participant is employed to terminate such Participant’s employment at any time.
     12.7 Withholding of Taxes. The Company shall have the right to reduce the
number of shares of Common Stock otherwise deliverable pursuant to an Award
under this Plan by an amount that would have a fair market value equal to the
minimum amount of all Federal, state and local taxes required to be withheld, or
to deduct the amount of such taxes from any cash payment otherwise to be made to
the Participant. In connection with such withholding, the Committee may make
such arrangements as are consistent with the Plan as it may deem appropriate.
     12.8 Listing and Other Conditions.
          (a) If the Common Stock is listed on a national securities exchange or
The Nasdaq Stock Market, the issuance of any shares of Common Stock pursuant to
an Award shall be conditioned upon such shares being listed on such exchange or
The Nasdaq Stock Market. The Company shall have no obligation to issue any
shares of Common Stock unless and until such shares are so listed, and the right
to exercise any Option or Stock Appreciation Right or vest in any Restricted
Stock Unit shall be suspended until such listing has been effected.
          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes under
the statutes, rules or regulations of any

17



--------------------------------------------------------------------------------



 



applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to shares of Common Stock or Awards, and the right to
exercise any Option or Stock Appreciation Right or vest in any Restricted Stock
Unit shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or shall not result in the imposition of excise taxes.
          (c) Upon termination of any period of suspension under this
Section 12.8, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Option or Stock Appreciation Right.
     12.9 Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof.
     12.10 Construction. Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.
     12.11 Liability of the Board and the Committee. No member of the Board or
the Committee nor any Employee of the Company or any of its subsidiaries shall
be liable for any act or action hereunder, whether of omission or commission, by
any other member or Employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated or, except in circumstances
involving bad faith, gross negligence or fraud, for anything done or omitted to
be done by himself.
     12.12 Other Benefits. No payment pursuant to an Award shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary nor affect any benefits under any other benefit plan
now or hereafter in effect under which the availability or amount of benefits is
related to the level of compensation.
     12.13 Costs. The Company shall bear all expenses incurred in administering
the Plan, including expenses related to the issuance of Common Stock pursuant to
Awards.
     12.14 Severability. If any part of the Plan shall be determined to be
invalid or void in any respect, such determination shall not affect, impair,
invalidate or nullify the remaining provisions of the Plan which shall continue
in full force and effect.
     12.15 Successors. The Plan shall be binding upon and inure to the benefit
of any successor or successors of the Company.
     12.16 Headings. Article and section headings contained in the Plan are
included for convenience only and are not to be used in construing or
interpreting the Plan.

18



--------------------------------------------------------------------------------



 



Article XIII
Term of Plan
     13.1 Effective Date. The Plan shall be effective as of the Effective Date,
but the grant of any Award hereunder is subject to the express condition that
the Plan be approved by the stockholders of the Company within 12 months after
the Effective Date.
     13.2 Termination Date. Unless sooner terminated, the Plan shall terminate
on October 25, 2011, and no Awards may be granted thereafter. Termination of the
Plan shall not affect Awards granted before such date.
As originally adopted by the Board by unanimous written consent dated
September 14, 1999 and approved by the stockholders at the Annual Meeting held
on October 28, 1999.
As revised by the Board by unanimous written consent dated September 21, 2000
and approved by the stockholders at the Annual Meeting held on October 26, 2000
— the first sentence of Section 4.1 was amended to increase the maximum
aggregate number of shares of Common Stock that may be issued under the Plan
from 1,000,000 to 2,000,000.
As revised by the Board at its October 26, 2000 meeting to clarify the “Change
of Control” definition.
As revised by the Board by unanimous written consent dated September 5, 2001 and
approved by the stockholders at the Annual Meeting held on October 25, 2001 —
the first sentence of Section 4.1 was amended to increase the maximum aggregate
number of shares of Common Stock that may be issued under the Plan from
2,000,000 to 3,000,000.
As revised by the Board at its meeting held February 19, 2002 – sentence was
added to the end of Section 6.4(h), “Termination of Employment”, regarding
termination of options if optionee continues as a Director.
As revised by the Board at its meeting held September 12, 2002 and approved by
the stockholders at the Annual Meeting held on October 24, 2002 — the first
sentence of Section 4.1 was amended to increase the maximum aggregate number of
shares of Common Stock that may be issued under the Plan from 3,000,000 to
4,000,000.
As revised by the Board at its meeting held September 5, 2003 and approved by
the stockholders at the Annual Meeting held on October 30, 2003 – the first
sentence of Section 4.1 was amended to increase the maximum aggregate number of
shares of Common Stock that may be issued under the Plan from 4,000,000 to
4,900,000.
As revised by the Board at its meeting held October 30, 2003 to remove the
provisions vesting sole authority in the Board to grant Awards to Reporting
Persons and to amend the definition of Committee.
As revised by the Board at its meeting held September 9, 2004 and approved by
the stockholders at the Annual Meeting held on October 27, 2004 to include
provisions providing for the grant of Performance Shares under the Plan.
As revised by the Compensation Committee by unanimous written consent, dated
March 2, 2005, to add Exhibit A to provide for additional restrictions and
requirements related to the issuance of stock option awards to eligible French
Employees.
As revised by the Board by unanimous written consent dated September 20, 2005 to
require stockholder approval of any reduction of the exercise price of
outstanding Stock Options, to limit the term of Stock Options granted on or
after September 20, 2005 to a maximum of seven years, to require that the
exercise

19



--------------------------------------------------------------------------------



 



price of any Stock Options granted under the Plan be no less than 100% of the
Fair Market Value of the Common Stock on the date of grant, to clarify that the
number of shares of common stock available for issuance under the Plan will be
reduced by the gross, not net, number of shares of common stock subject to
Awards, and to make certain technical amendments to the Plan to comply with
Section 409A of the Code.
As revised by the Board by unanimous written consent dated September 20, 2005
and approved by the stockholders at the Annual Meeting held on October 26, 2005
to amend Section 4.1 to increase the maximum aggregate number of shares of
Common Stock that may be issued under the Plan from 4,900,000 to 5,100,000 and
to provide that any grant of Performance Shares, Restricted Stock Units or
Unrestricted Stock under the Plan on or after October 26, 2005 will be counted
against the Plan’s share reserve as two shares for every one share subject to
such Award and to amend Section 6.4(h) to extend the period during which vested
Stock Options may be exercised following an optionee’s termination of employment
if the optionee is engaged as a consultant by the Company following his or her
termination.
As revised by the Compensation Committee at its meeting on January 25, 2006 to
include provisions regarding the restriction on transferability of Performance
Shares Awards and Restricted Stock Unit Awards, and to modify all references in
the Plan to Restricted Stock Awards to be and refer to Restricted Stock Unit
Awards, to more properly reflect the actual nature of the Awards.
As revised by the Compensation Committee at its meeting on July 26, 2006, to
amend and restate Exhibit A — Equity Incentive Awards to Employees Working in
France to add restricted stock units to the types of awards that can be granted
to eligible French Employees.
As revised by the Board at its meeting held on September 7, 2006 and approved by
the stockholders at the Annual Meeting held on October 25, 2006 to (i) amend
Section 4.1 to increase the maximum aggregate number of shares of Common Stock
that may be issued under the Plan from 5,100,000 to 5,600,000; (ii) add
Article IX to the Plan to allow for grants and awards of Stock Appreciation
Rights under the Plan; (iii) amend Section 12.2 to extend the termination date
of the Plan to October 25, 2011; and (iv) approve the Plan for purposes of
Section 162(m) of the Internal Revenue Code.
As revised by the Board at its meeting held on October 26, 2006 to change the
name of the Plan to the Amended and Restated Equity Incentive Plan and to make
conforming changes throughout the Plan to incorporate the amendments and
additions to the Plan.
As revised by the Board by unanimous written consent dated November 2, 2006 to
amend Section 4.3 to make any antidilution adjustment automatic.

20